          Case 2:19-cr-00397-AG Document 19 Filed 07/18/19 Page 1 of 1 Page ID #:44

                                                                                                ~;~ i c ~, - i ice! C,C   ~7




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                          '~ VIRAL CI   RICT OF CALIFORNIA
                                                                                                                   DEPUTY

  United States of America                                       CASE rr[7MSER

                                                   PLAINTIFF           I~~ L JQ —      V~34
                               v.

 ~~D~ zt~~Catrr0.v~                                              DESIGNATION AND APPEARANCE OF COUNSEL
                                              DEFENDANT(S).


                                             DESIGNATION OF COUNSEL

       I,the undersigned defendant in the above-numbered case, hereby designate and appoint
 ~~Drl         ~'~YIC                                                        ,Esquire, as my attorney to appear for
me throughout all proceedings in this case.


    ~(i~)►q
Date                                                      Defendan     Signature


                                                                 ~ttuTA- ~A,~ G,~
                                                          City and State




                                             APPEARANCE OF COUNSEL

        I,          ~~oh           ~r~                                                        Attorney at law duly admitted to
practice before the United States District Court for the Central District of California, hereby consent to my designation and
appointment as counsel for the above-named defendant. The Clerk is therefore requested to enter my appearance as
defendant's counsel.

          Receipt is hereby acknowledged of a copy of the Indictment

     ~ 11a)19
Date                                                               's Signature


 aoq~ti ~
California State Bar Number
                                                          ,.~~.so
                                                          Street Address
                                                                        veK'+'c~r~..   ~3tvd .. S~~ ~_       /x.
                                                                                                               1.0


                                                           S~'►e~'.~-~a►1 ~ Dom ~~~~ C 19          9 15103
                                                          City, State, Zip Code



                                                          Telephone Number                   Fax Number



                                                          E-mail Address




CR-14 (01/07)                           DESIGNATION AND APPEARANCE OF COUNSEL
